

	

		II

		109th CONGRESS

		1st Session

		S. 1099

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. Shelby introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To repeal the current Internal Revenue Code and replace

		  it with a flat tax, thereby guaranteeing economic growth and greater fairness

		  for all Americans.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Tax Simplification Act of

			 2005.

			(b)Table of

			 contents

				

					Sec. 1. Short title; table of

				contents.

					Title I—Tax reduction and

				simplification

					Sec. 101. Individual income

				tax.

					Sec. 102. Tax on business

				activities.

					Sec. 103. Simplification of rules relating

				to qualified retirement plans.

					Sec. 104. Repeal of alternative minimum

				tax.

					Sec. 105. Repeal of credits.

					Sec. 106. Repeal of estate and gift taxes

				and obsolete income tax provisions.

					Sec. 107. Effective date.

					Title II—Supermajority required for tax

				changes

					Sec. 201. Supermajority

				required.

				

			ITax

			 reduction and simplification

			101.Individual

			 income tax

				(a)In

			 generalSection 1 of the Internal Revenue Code of 1986 is amended

			 to read as follows:

					

						1.Tax imposedThere is hereby imposed on the taxable

				income of every individual a tax equal to 19 percent (17 percent in the case of

				taxable years beginning after December 31, 2007) of the taxable income of such

				individual for such taxable

				year.

						.

				(b)Taxable

			 incomeSection 63 of such Code is amended to read as

			 follows:

					

						63.Taxable

				income

							(a)In

				generalFor purposes of this subtitle, the term taxable

				income means the excess of—

								(1)the sum

				of—

									(A)wages (as defined

				in section 3121(a) without regard to paragraph (1) thereof) which are paid in

				cash and which are received during the taxable year for services performed in

				the United States,

									(B)retirement

				distributions which are includible in gross income for such taxable year,

				plus

									(C)amounts received

				under any law of the United States or of any State which is in the nature of

				unemployment compensation, over

									(2)the standard

				deduction.

								(b)Standard

				deduction

								(1)In

				generalFor purposes of this subtitle, the term standard

				deduction means the sum of—

									(A)the basic

				standard deduction, plus

									(B)the additional

				standard deduction.

									(2)Basic standard

				deductionFor purposes of paragraph (1), the basic standard

				deduction is—

									(A)$25,580 in the

				case of—

										(i)a

				joint return, or

										(ii)a surviving

				spouse (as defined in section 2(a)),

										(B)$16,330 in the

				case of a head of household (as defined in section 2(b)), and

									(C)$12,790 in the

				case of an individual—

										(i)who is not

				married and who is not a surviving spouse or head of household, or

										(ii)who is a married

				individual filing a separate return.

										(3)Additional

				standard deductionFor purposes of paragraph (1), the additional

				standard deduction is $5,510 for each dependent (as defined in section 152) who

				is described in section 151(c) for the taxable year and who is not required to

				file a return for such taxable year.

								(c)Retirement

				distributionsFor purposes of subsection (a), the term

				retirement distribution means any distribution from—

								(1)a plan described

				in section 401(a) which includes a trust exempt from tax under section

				501(a),

								(2)an annuity plan

				described in section 403(a),

								(3)an annuity

				contract described in section 403(b),

								(4)an individual

				retirement account described in section 408(a),

								(5)an individual

				retirement annuity described in section 408(b),

								(6)an eligible

				deferred compensation plan (as defined in section 457),

								(7)a governmental

				plan (as defined in section 414(d)), or

								(8)a trust described

				in section 501(c)(18).

								Such term

				includes any plan, contract, account, annuity, or trust which, at any time, has

				been determined by the Secretary to be such a plan, contract, account, annuity,

				or trust.(d)Income of

				certain childrenFor purposes of this subtitle—

								(1)an individual’s

				taxable income shall include the taxable income of each dependent child of such

				individual who has not attained age 14 as of the close of such taxable year,

				and

								(2)such dependent

				child shall have no liability for tax imposed by section 1 with respect to such

				income and shall not be required to file a return for such taxable year.

								(e)Inflation

				adjustment

								(1)In

				generalIn the case of any taxable year beginning in a calendar

				year after 2006, each dollar amount contained in subsection (b) shall be

				increased by an amount determined by the Secretary to be equal to—

									(A)such dollar

				amount, multiplied by

									(B)the

				cost-of-living adjustment for such calendar year.

									(2)Cost-of-living

				adjustmentFor purposes of paragraph (1), the cost-of-living

				adjustment for any calendar year is the percentage (if any) by which—

									(A)the CPI for the

				preceding calendar year, exceeds

									(B)the CPI for the

				calendar year 2005.

									(3)CPI for any

				calendar yearFor purposes of paragraph (2), the CPI for any

				calendar year is the average of the Consumer Price Index as of the close of the

				12-month period ending on August 31 of such calendar year.

								(4)Consumer Price

				IndexFor purposes of paragraph (3), the term Consumer

				Price Index means the last Consumer Price Index for all-urban consumers

				published by the Department of Labor. For purposes of the preceding sentence,

				the revision of the Consumer Price Index which is most consistent with the

				Consumer Price Index for calendar year 1986 shall be used.

								(5)RoundingIf

				any increase determined under paragraph (1) is not a multiple of $10, such

				increase shall be rounded to the next highest multiple of $10.

								(f)Marital

				statusFor purposes of this section, marital status shall be

				determined under section

				7703.

							.

				102.Tax on

			 business activities

				(a)In

			 generalSection 11 of the Internal Revenue Code of 1986 (relating

			 to tax imposed on corporations) is amended to read as follows:

					

						11.Tax imposed on

				business activities

							(a)Tax

				imposedThere is hereby imposed on every person engaged in a

				business activity a tax equal to 19 percent (17 percent in the case of taxable

				years beginning after December 31, 2007) of the business taxable income of such

				person.

							(b)Liability for

				taxThe tax imposed by this section shall be paid by the person

				engaged in the business activity, whether such person is an individual,

				partnership, corporation, or otherwise.

							(c)Business

				taxable incomeFor purposes of this section—

								(1)In

				generalThe term business taxable income means gross

				active income reduced by the deductions specified in subsection (d).

								(2)Gross active

				income

									(A)In

				generalFor purposes of paragraph (1), the term gross

				active income means gross receipts from—

										(i)the sale or

				exchange of property or services in the United States by any person in

				connection with a business activity, and

										(ii)the export of

				property or services from the United States in connection with a business

				activity.

										(B)ExchangesFor

				purposes of this section, the amount treated as gross receipts from the

				exchange of property or services is the fair market value of the property or

				services received, plus any money received.

									(C)Coordination

				with special rules for financial services, etcExcept as provided

				in subsection (e)—

										(i)the term

				property does not include money or any financial instrument,

				and

										(ii)the term

				services does not include financial services.

										(3)Exemption from

				tax for activities of governmental entities and Tax-Exempt

				organizationsFor purposes of this section, the term

				business activity does not include any activity of a governmental

				entity or of any other organization which is exempt from tax under this

				chapter.

								(d)Deductions

								(1)In

				generalThe deductions specified in this subsection are—

									(A)the cost of

				business inputs for the business activity,

									(B)wages (as defined

				in section 3121(a) without regard to paragraph (1) thereof) which are paid in

				cash for services performed in the United States as an employee, and

									(C)retirement

				contributions to or under any plan or arrangement which makes retirement

				distributions (as defined in section 63(c)) for the benefit of such employees

				to the extent such contributions are allowed as a deduction under section

				404.

									(2)Business

				inputs

									(A)In

				generalFor purposes of paragraph (1), the term cost of

				business inputs means—

										(i)the amount paid

				for property sold or used in connection with a business activity,

										(ii)the amount paid

				for services (other than for the services of employees, including fringe

				benefits paid by reason of such services) in connection with a business

				activity, and

										(iii)any excise tax,

				sales tax, customs duty, or other separately stated levy imposed by a Federal,

				State, or local government on the purchase of property or services which are

				for use in connection with a business activity.

										Such

				term shall not include any tax imposed by chapter 2 or 21.(B)ExceptionsSuch

				term shall not include—

										(i)items described

				in subparagraphs (B) and (C) of paragraph (1), and

										(ii)items for

				personal use not in connection with any business activity.

										(C)ExchangesFor

				purposes of this section, the amount treated as paid in connection with the

				exchange of property or services is the fair market value of the property or

				services exchanged, plus any money paid.

									(e)Special rules

				for financial intermediation service activitiesIn the case of

				the business activity of providing financial intermediation services, the

				taxable income from such activity shall be equal to the value of the

				intermediation services provided in such activity.

							(f)Exception for

				services performed as employeeFor purposes of this section, the

				term business activity does not include the performance of

				services by an employee for the employee’s employer.

							(g)Carryover of

				Credit-Equivalent of excess deductions

								(1)In

				generalIf the aggregate deductions for any taxable year exceed

				the gross active income for such taxable year, the credit-equivalent of such

				excess shall be allowed as a credit against the tax imposed by this section for

				the following taxable year.

								(2)Credit-Equivalent

				of excess deductionsFor purposes of paragraph (1), the

				credit-equivalent of the excess described in paragraph (1) for any taxable year

				is an amount equal to—

									(A)the sum

				of—

										(i)such excess,

				plus

										(ii)the product of

				such excess and the 3-month Treasury rate for the last month of such taxable

				year, multiplied by

										(B)the rate of the

				tax imposed by subsection (a) for such taxable year.

									(3)Carryover of

				unused creditIf the credit allowable for any taxable year by

				reason of this subsection exceeds the tax imposed by this section for such

				year, then (in lieu of treating such excess as an overpayment) the sum

				of—

									(A)such excess,

				plus

									(B)the product of

				such excess and the 3-month Treasury rate for the last month of such taxable

				year, shall be allowed as a credit against the tax imposed by this section for

				the following taxable year.

									(4)3-month

				Treasury rateFor purposes of this subsection, the 3-month

				Treasury rate is the rate determined by the Secretary based on the average

				market yield (during any 1-month period selected by the Secretary and ending in

				the calendar month in which the determination is made) on outstanding

				marketable obligations of the United States with remaining periods to maturity

				of 3 months or

				less.

								.

				(b)Tax on

			 Tax-Exempt entities providing noncash compensation to

			 employeesSection 4977 of such Code is amended to read as

			 follows:

					

						4977.Tax on

				noncash compensation provided to employees not engaged in business

				activity

							(a)Imposition of

				taxThere is hereby imposed a tax equal to 19 percent (17 percent

				in the case of calendar years beginning after December 31, 2007) of the value

				of excludable compensation provided during the calendar year by an employer for

				the benefit of employees to whom this section applies.

							(b)Liability for

				taxThe tax imposed by this section shall be paid by the

				employer.

							(c)Excludable

				compensationFor purposes of subsection (a), the term

				excludable compensation means any remuneration for services

				performed as an employee other than—

								(1)wages (as defined

				in section 3121(a) without regard to paragraph (1) thereof) which are paid in

				cash,

								(2)remuneration for

				services performed outside the United States, and

								(3)retirement

				contributions to or under any plan or arrangement which makes retirement

				distributions (as defined in section 63(c)).

								(d)Employees to

				whom Section appliesThis section shall apply to an employee who

				is employed in any activity by—

								(1)any organization

				which is exempt from taxation under this chapter, or

								(2)any agency or

				instrumentality of the United States, any State or political subdivision of a

				State, or the District of

				Columbia.

								.

				103.Simplification

			 of rules relating to qualified retirement plans

				(a)In

			 generalThe following provisions of the Internal Revenue Code of

			 1986 are hereby repealed:

					(1)Nondiscrimination

			 rules

						(A)Paragraphs (4)

			 and (5) of section 401(a) (relating to nondiscrimination requirements).

						(B)Sections

			 401(a)(10)(B) and 416 (relating to top heavy plans).

						(C)Section

			 401(a)(17) (relating to compensation limit).

						(D)Sections

			 401(a)(26) and 410(b) (relating to minimum participation and coverage

			 requirements).

						(E)Paragraphs (3),

			 (8), (11), and (12) of sections 401(k), and section 4979, (relating to actual

			 deferral percentage).

						(F)Section 401(l)

			 (relating to permitted disparity in plan contributions or benefits).

						(G)Section 401(m)

			 (relating to nondiscrimination test for matching contributions and employee

			 contributions).

						(H)Paragraphs (1)(D)

			 and (12) of section 403(b) (relating to nondiscrimination requirements).

						(I)Paragraph (3) of

			 section 408(k) and paragraph (6) (other than subparagraph (A)(i)) of such

			 section (relating to simplified employee pensions).

						(2)Contribution

			 limits

						(A)Sections

			 401(a)(16), 403(b) (2) and (3), and 415 (relating to limitations on benefits

			 and contributions under qualified plans).

						(B)Sections

			 401(a)(30) and 402(g) (relating to limitation on exclusion for elective

			 deferrals).

						(C)Paragraphs (3)

			 and (7) of section 404(a) (relating to percentage of compensation

			 limits).

						(D)Section 404(l)

			 (relating to limit on includible compensation).

						(3)Restrictions on

			 distributions

						(A)Section 72(t)

			 (relating to 10-percent additional tax on early distributions from qualified

			 retirement plans).

						(B)Sections

			 401(a)(9), 403(b)(10), and 4974 (relating to minimum distribution

			 rules).

						(C)Section 402(e)(4)

			 (relating to net unrealized appreciation).

						(4)Special

			 requirements for plan benefiting self-employed

			 individualsSubsections (a)(10)(A) and (d) of section 401.

					(5)Prohibition of

			 Tax-Exempt organizations and governments from having qualified cash or deferred

			 arrangementsSection 401(k)(4)(B).

					(b)Employer

			 reversions of excess pension assets permitted subject only to income

			 inclusion

					(1)Repeal of tax

			 on employer reversionsSection 4980 of such Code is hereby

			 repealed.

					(2)Employer

			 reversions permitted without plan terminationSection 420 of such

			 Code is amended to read as follows:

						

							420.Transfers of

				excess pension assets

								(a)In

				generalIf there is a qualified transfer of any excess pension

				assets of a defined benefit plan (other than a multiemployer plan) to an

				employer—

									(1)a trust which is

				part of such plan shall not be treated as failing to meet the requirements of

				section 401(a) or any other provision of law solely by reason of such transfer

				(or any other action authorized under this section), and

									(2)such transfer

				shall not be treated as a prohibited transaction for purposes of section

				4975.

									The gross

				income of the employer shall include the amount of any qualified transfer made

				during the taxable year.(b)Qualified

				transferFor purposes of this section—

									(1)In

				generalThe term qualified transfer means a

				transfer—

										(A)of excess pension

				assets of a defined benefit plan to the employer, and

										(B)with respect to

				which the vesting requirements of subsection (c) are met in connection with the

				plan.

										(2)Only 1 transfer

				per yearNo more than 1 transfer with respect to any plan during

				a taxable year may be treated as a qualified transfer for purposes of this

				section.

									(c)Vesting

				requirements of plans transferring assetsThe vesting

				requirements of this subsection are met if the plan provides that the accrued

				pension benefits of any participant or beneficiary under the plan become

				nonforfeitable in the same manner which would be required if the plan had

				terminated immediately before the qualified transfer (or in the case of a

				participant who separated during the 1-year period ending on the date of the

				transfer, immediately before such separation).

								(d)Definition and

				special ruleFor purposes of this section—

									(1)Excess pension

				assetsThe term excess pension assets means the

				excess (if any) of—

										(A)the amount

				determined under section 412(c)(7)(A)(ii), over

										(B)the greater

				of—

											(i)the amount

				determined under section 412(c)(7)(A)(i), or

											(ii)125 percent of

				current liability (as defined in section 412(c)(7)(B)).

											The

				determination under this paragraph shall be made as of the most recent

				valuation date of the plan preceding the qualified transfer.(2)Coordination

				with Section 412In the case of

				a qualified transfer—

										(A)any assets

				transferred in a plan year on or before the valuation date for such year (and

				any income allocable thereto) shall, for purposes of section 412, be treated as

				assets in the plan as of the valuation date for such year, and

										(B)the plan shall be

				treated as having a net experience loss under section 412(b)(2)(B)(iv) in an

				amount equal to the amount of such transfer and for which amortization charges

				begin for the first plan year after the plan year in which such transfer

				occurs, except that such section shall be applied to such amount by

				substituting 10 plan years for 5 plan

				years.

										.

					104.Repeal of

			 alternative minimum taxPart

			 VI of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is hereby

			 repealed.

			105.Repeal of

			 creditsPart IV of subchapter

			 A of chapter 1 of the Internal Revenue Code of 1986 is hereby repealed.

			106.Repeal of

			 estate and gift taxes and obsolete income tax provisions

				(a)Repeal of

			 estate and gift taxes

					(1)In

			 generalSubtitle B of the Internal Revenue Code of 1986 is hereby

			 repealed.

					(2)Effective

			 dateThe repeal made by paragraph (1) shall apply to the estates

			 of decedents dying, and gifts and generation-skipping transfers made, after

			 December 31, 2005.

					(b)Repeal of

			 obsolete income tax provisions

					(1)In

			 generalExcept as provided in paragraph (2), chapter 1 of the

			 Internal Revenue Code of 1986 is hereby repealed.

					(2)ExceptionsParagraph

			 (1) shall not apply to—

						(A)sections 1, 11,

			 and 63 of such Code, as amended by this Act,

						(B)those provisions

			 of chapter 1 of such Code which are necessary for determining whether or

			 not—

							(i)retirement

			 distributions are includible in the gross income of employees, or

							(ii)an

			 organization is exempt from tax under such chapter, and

							(C)subchapter D of

			 such chapter 1 (relating to deferred compensation).

						107.Effective

			 dateExcept as otherwise

			 provided in this title, the amendments made by this title shall apply to

			 taxable years beginning after December 31, 2005.

			IISupermajority

			 required for tax changes

			201.Supermajority

			 required

				(a)In

			 generalIt shall not be in order in the House of Representatives

			 or the Senate to consider any bill, joint resolution, amendment thereto, or

			 conference report thereon that includes any provision that—

					(1)increases any

			 Federal income tax rate,

					(2)creates any

			 additional Federal income tax rate,

					(3)reduces the

			 standard deduction, or

					(4)provides any

			 exclusion, deduction, credit, or other benefit which results in a reduction in

			 Federal revenues.

					(b)Waiver or

			 suspensionThis section may be waived or suspended in the House

			 of Representatives or the Senate only by the affirmative vote of three-fifths

			 of the Members, duly chosen and sworn.

				

